DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 1/14/2021.  

Claims
Claims 1, 8, and 15 have been amended. 
Claims 1-20 are currently pending in the application and have been rejected as follows. 

Response to Arguments

103
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
112
The previous 112 rejections are withdrawn due to the claim amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 8, and 15 recite “wherein the second hash of the transaction payload is generated by the second computer node, and wherein the second hash of the transaction payload is the same as the first hash of the transaction payload”.  Claims 1, 8 and 15 are directed to the steps/functions of a smart contract.  This is shown in figure 3 of the applicant’s drawings, that smart contract 306 performs the steps/functions that the claims are directed to.  However, claims 1, 8, and 15 recite that a second computer node generates a second hash of the transaction payload.  The second computer node is not part of the smart contract and therefore makes it unclear when infringement occurs.  This makes the claims indefinite.    
Further, the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20170148016 A1 (“Davis”) and US 20170344988 A1 (“Cusden”) and US 20030033255 A1 (“Burton”).

Per claims 1, 8, and 15, Davis discloses:
 receiving first transaction information (e.g. electronic transaction that includes transaction amount, currency code, and invoice identifier for the transaction) for the multi-party transaction from a first computer node (e.g. issuer processing server) in the blockchain network… (Section [0039]-[0040]); 
…constructing an unconfirmed transaction data package, including generating a first hash (e.g. hash value) of the transaction payload (e.g. electronic transaction) (Section [0039]-[0040]);
storing the unconfirmed transaction data package as a key-value pair (e.g. key-value pair), wherein a key in the key-value pair is the first hash (e.g. hash value) of the transaction payload (e.g. electronic transaction) and a value in the key-value pair is the unconfirmed transaction data package (e.g. currency code, transaction amount, and invoice identifier used in the generation thereof) (Section [0044]);
receiving second transaction information (e.g. electronic transaction) from a second computer node (e.g. acquirer processing server) in the blockchain network, wherein the second transaction information comprises a second hash (e.g. hash value) of the transaction payload… wherein the second hash (e.g. hash value) of the transaction payload is generated by the second computer node (e.g. acquirer processing server), and wherein the second hash of the transaction payload is the same as the first hash (e.g. hash value included in the opaque blockchain) of the transaction payload (Section [0044]); Note: the limitation “wherein the second hash of the transaction payload is generated by the second computer node, and wherein the second hash of the transaction payload is the same as the first hash of the transaction payload” does not distinguish over the prior art because it is describing the hash data and the steps/functions of the second computer node which is outside the scope of the claims that are directed to the steps/functions of the smart contract 306 of Fig. 3.  
…locating the unconfirmed transaction data package using the second hash of the transaction payload (e.g. the acquirer processing server may retrieve the blockchain from the blockchain system or another node associated with the opaque blockchain, and may then identify if the opaque blockchain includes the hash value) (Section [0044]);
executing the transaction payload (e.g. the acquirer processing server may deposit funds in the transaction account associated with the merchant involved in the electronic transaction based on the transaction amount associated with that hash value) in response to… all parties to the multi-party transaction have confirmed the multi-party transaction (e.g. it may serve as confirmation of the electronic transaction as it indicates that the issuer processing server and acquirer processing server are in agreement as to the currency type and amount used in the transaction, as well as for which transaction the values are associated via the invoice identifier) (Section [0044]-[0045]).

Although Davis discloses receiving first transaction information and second transaction information, locating the transaction in the blockchain by matching hash values of the transaction information, and executing the transaction when the hashes match, Davis does not specifically disclose …wherein the first transaction information comprises a transaction payload, a first public key, and a first signed transaction payload comprising the transaction payload signed with a first private key corresponding to the first public key; verifying the first signed transaction payload using the first public key; in response to the verifying the first signed transaction payload…; …wherein the second transaction information comprises… a second public key, and a second signed transaction payload comprising the transaction payload signed with a second private key corresponding to the second public key…; verifying the second signed transaction payload using the second public key.  
However Cusden, in analogous art of blockchain transaction validation, discloses:
…wherein the first transaction information comprises a transaction payload (e.g. one or more items), a first public key (e.g. public key), and a first signed transaction payload comprising the transaction payload signed with a first private key (e.g. private key) corresponding to the first public key (e.g. signed using corresponding private key) (Section [0020]-[0021]); 
verifying the first signed transaction payload using the first public key (e.g. verify that the private key was used to generate the digital signature) (Section [0020]-[0021]); 
in response to the verifying the first signed transaction payload (e.g. verify that the private key was used to generate the digital signature)… (Section [0020]-[0021]); 
…wherein the second transaction information comprises… a second public key (e.g. public key), and a second signed transaction payload comprising the transaction payload signed with a second private key (e.g. private key) corresponding to the second public key (e.g. sign the transaction with private key) (Section [0020]-[0026]); 
verifying the second signed transaction payload using the second public key (e.g. use the corresponding public key to verify that the signed transaction was also signed using the same private key)… (Section [0022] and [0041]-[0042]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the multi-party blockchain transaction system/process of Davis to include the use of key pairs to verify the transaction data, as taught by Cusden, in order to provide a more secure processing of the transaction data.

Although Davis/Cusden discloses a blockchain transaction system that requires confirmation from all parties associated with the transaction in a blockchain ledger, Davis/Cusden does not specifically disclose setting a confirmation status of the unconfirmed transaction data package; updating the confirmation status of the unconfirmed transaction data package.  
However Burton, in analogous art of online license confirmation, discloses:
setting a confirmation status (e.g. unconfirmed) of the unconfirmed transaction data package (Section [0034]); 
updating the confirmation status (e.g. confirmation status) of the unconfirmed transaction data package (Section [0034]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain ledger transactions of Davis/Cusden to include a confirmation status of the transactions, as taught by Burton, in order to allow the transaction system of Davis/Cusden to determine when the transaction can be executed.

Per claims 2, 9, and 16, Davis/Cusden/Burton discloses all of the limitations of claims 1, 8, and 15 above.  Cusden further discloses wherein the unconfirmed data package (e.g. smart contract) comprises addresses (e.g. blockchain addresses) of all nodes (e.g. users) required for the execution of the multi-party transaction (Section [0036]).  Note: the limitation “wherein the unconfirmed data package comprises addresses of all nodes required for the execution of the multi-party transaction” does not hold patentable weight as written because it describing the unconfirmed data package and does not affect the steps/functions of the claims in a manipulative sense.  

Per claims 3, 10, and 17, Davis/Cusden/Burton discloses all of the limitations of claims 1, 8, and 15 above.  Davis further discloses wherein the unconfirmed data package (e.g. hash values for electronic transactions) is stored in an unconfirmed transaction pool (e.g. hash values for additional electronic transactions) maintained by the blockchain network (e.g. blockchain system) (Section [0041]).  Note: the limitation “wherein the unconfirmed data package is stored in an unconfirmed transaction pool maintained by the blockchain network” does not distinguish over the prior art because it describing where the unconfirmed data package is stored and does not affect the steps/functions of the claims in a manipulative sense.

Per claims 4, 11, and 18, Davis/Cusden/Burton discloses all of the limitations of claims 1, 8, and 15 above.  Davis further discloses wherein the transaction payload (e.g. electronic transaction) includes a universally unique identifier (e.g. invoice identifier) in the blockchain network (e.g. blockchain) (Section [0039]-[0040]).  Note: the limitation “wherein the transaction payload includes a universally unique identifier in the blockchain network” does not distinguish 

Per claims 5, 12, and 19, Davis/Cusden/Burton discloses all of the limitations of claims 1, 8, and 15 above.  Davis further discloses recording execution of the transaction payload in a blockchain maintained by the blockchain network (e.g. once a block is completed, the block is added to the blockchain and the transaction record thereby updated) (Section [0027]).  

Per claims 6, 13, and 20, Davis/Cusden/Burton discloses all of the limitations of claims 1, 8, and 15 above.  Cusden further discloses wherein the first and second public keys (e.g. public key) are stored in a block of a blockchain (e.g. blockchain) maintained by the blockchain network (e.g. Ethereum) (Section [0069]).  Note: the limitation “wherein the first and second public keys are stored in a block of a blockchain maintained by the blockchain network” does not distinguish over the prior art because it describing where the public keys are stored and does not affect the steps/functions of the claims in a manipulative sense.  

Per claims 7 and 14, Davis/Cusden/Burton discloses all of the limitations of claims 1 and 8 above.  Cusden further discloses wherein the transaction payload (e.g. blockchain record) comprises an exchange of at least one asset (e.g. real world transaction or other asset or activity) between the first node and the second node (Section [0069]).  Note: the limitation “wherein the transaction payload comprises an exchange of at least one asset between the first node and the second node” does not distinguish over the prior art because it describing the transaction payload does not affect the steps/functions of the claims in a manipulative sense.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20190268141 A1 to Pandurangan teaches a system and method that stores data on a blockchain as a key-value store.  A hash value is used as the key to the key-value store.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685